Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on April 7, 2021.
The application has been amended as follows: 
Specification
Title of invention is amended to “Electrical Connector of Charging Device”
 Claims
1. (Currently Amended) An electrical connector suitable for being disposed on a circuit board, comprising: a terminal set, comprising a plurality of terminals, wherein each of the terminals comprises a contact portion, a soldering portion connecting to the circuit board, and a bending 5portion connected between the contact portion and the soldering portion; a first insulator, structurally integrated with the contact portions; at least one second insulator, structurally integrated with the terminals and located between the bending portions and the soldering portions; and a third insulator, locked with the second insulator; wherein the terminal set is divided into a first group of terminals and a second group of terminals, and the electrical connector comprises a pair of second insulators, wherein one of the second insulators is structurally integrated with the first group of terminals, and the other one of the second insulators is structurally integrated with the second group of terminals, further comprising two separated metallic plates disposed on the first insulator and located between the first group of terminals and the second group of terminals, wherein the two separated metallic plates are partially and respectively exposed out two opposite sides of a tongue portion of the first insulator.
2. (Cancelled)
3. (Cancelled) 
4. (Currently Amended) The electrical connector according to claim 1, wherein the first group of terminals 20comprises at least one first grounding terminal arranged at the most lateral side, the second group of terminals comprise at least one second grounding terminal arranged at the most lateral side, the second grounding terminal is corresponding to the first grounding terminal, and one of the separated metallic plates is located between the first grounding terminal and the second grounding terminal.
5. (Currently Amended) The electrical connector according to claim 1, wherein the height of the metallic -14-088054usf plate relative to the circuit board is equal to or greater than 5 mm.
6. (Currently Amended) The electrical connector according to claim 1, wherein when the pair of second insulators is not structurally integrated with the first group of terminals and the second group of terminals, the first group of terminals and the second group of terminals do not comprise the 5bending portions.
16. (Currently Amended) The electrical connector according to claim 1, further comprising an integrated -15-088054usf metallic plate which is located between the first group of terminals and the second group of terminals of the terminal set, wherein the integrated 
Allowable Subject Matter
Claims 1 and 4-16 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Tsai et al. (US. 9,647,393 B2) teaches “An electrical connector suitable for being disposed on a circuit board, comprising: a terminal set, comprising a plurality of terminals, wherein each of the terminals comprises a contact portion, a soldering portion connecting to the circuit board, and a bending 5portion connected between the contact portion and the soldering portion; a first insulator, structurally integrated with the contact portions; at least one second insulator, structurally integrated with the terminals and located between the bending portions and the soldering portions; and a third insulator, locked with the second insulator; wherein the terminal set is divided into a first group of terminals and a second group of terminals, and the electrical connector comprises a pair of second insulators, wherein one of the second insulators is structurally integrated with the first group of terminals, and the other one of the second insulators is structurally integrated with the second group of terminals.”(Electrical connector 100, terminal 31/41, contact portion 315/415, soldering portion 316/416, and second insulator 22/242)
further comprising two separated metallic plates disposed on the first insulator and located between the first group of terminals and the second group of terminals, wherein the two separated metallic plates are partially and respectively exposed out two opposite sides of a tongue portion of the first insulator.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 4-16 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831